
	
		II
		112th CONGRESS
		2d Session
		S. 2682
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on Strong Base Anionic
		  Resin-Quaternary amine styrene divinylbenzene copolymer in the chloride
		  form.
	
	
		1.Strong Base Anionic
			 Resin-Quaternary amine styrene divinylbenzene copolymer in the chloride
			 form
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Strong Base Anionic Resin-Quaternary amine styrene
						divinylbenzene copolymer in the chloride form (CAS No. 69011–15–0) (provided
						for in subheading 3914.00.60)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
